DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent August 12, 2022, claim(s) 1-8 and 10-21 is/are pending in this application; of these claim(s) 1, 11, and 19 is/are in independent form.  Claim(s) 1, 4-6, 11, 13, 17-19, and 21 is/are currently amended; claim(s) 2, 3, 7, 8, 10, 12, 14-16 and 20 is/are previously presented; claim(s) 9 is/are cancelled.

Response to Pre-Appeal Brief
In view of the appeal brief filed on August 12, 2022, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Karlheinz R. Skowronek/             Supervisory Patent Examiner, Art Unit 1671                                                                                                                                                                                           
Response to Arguments
Applicant’s arguments, see page 1 line 20 – page 2 line 19, filed August 12, 2022, with respect to claims 1-8, 10, 12-18, 20, and 21 have been fully considered and are persuasive.  The rejection of claims 1-8, 10, 12-18, 20, and 21 has been withdrawn (regarding 35 U.S.C. § 101).   In addition to acknowledging Applicant’s argument, the Examiner adds that Applicant’s invention uses information-retrieval techniques to improve the technology for collaboration between users.
Applicant’s arguments, see page 2 line 20 – page 3 line 31, filed August 12, 2022, with respect to the rejection(s) of claim(s) 1-8 and 10-21 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 102 using the reference US 9,190,055 B1 (“Kiss et al.”), which was the secondary reference used in the earlier prior-art-based rejection.
Applicant had argued against using the Kiss et al., reference because it allegedly did not teach deriving and utilizing different models for different groups of users.”  The Examiner respectfully disagrees.  Kiss et al. in Figure 7, for instance, teaches preparation of a plurality of models, one for each group, and comparing those models to select a best model for a particular user.

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim repeats that term “wherein”.  Appropriate correction is required.  For the purpose of compact prosecution, the Examiner will assume that the Applicant intended only one instance of the term.
Claim 19 is objected to because of the following informalities:  The phrase “the collaboration environment system” is used, without an earlier antecedent basis for the phrase.  Appropriate correction is required.  For the purpose of compact prosecution, the Examiner will assume that Applicant intended the phrase “a collaboration environment system”.  Claims 20 and 21 are objected to because they depend from claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-21  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,190,055 B1, hereafter referred to as “Kiss et al.”

As to claim 1, Kiss et al., teaches a non-transitory machine-readable storage medium comprising a set of instructions stored therein which, when executed by a processor (Kiss Col 14 lines 40-55: computer), causes the processor to:
derive (Kiss Col 12 lines 45-59: prepare a model), by a search engine (Kiss Col 12 lines 35-44: by a model preparer; Kiss Col 5 lines 28-34 provides evidence that the models for natural language understanding are part of a system performing a search) of a collaboration environment system (Kiss Col 12 line 35-44: the examiner interprets that the search system is a collaborative environment for information retrieval because it involves multiple groups using the same system), from documents maintained in a data repository of the collaboration environment system (Kiss Col 3 lines 4-27: from prior usage information maintained in a repository of user information indicating, in Kiss Col 6 lines 2-9, that some specific words have a specific use that is different between users), a first model of a plurality of models (Kiss Col 3 lines 4-27: a personalized model for a group of users derived from prior usage data maintained in a repository of user data), wherein deriving the first model comprises identifying terms used by the members of a first group of entities within the collaboration environment (Kiss Col 3 lines 4-27: deriving the personalized model comprises identifying similar terminology used by similar users) and defining indications of importance of the terms to the members of the first group based on usage of the terms in the documents (Kiss Col 6 lines 2-9: defining indications that words are important enough to be “named entities” in a way that is personalized based on words that are specific to the group), and wherein the terms are identified based on the terms having specific meaning to the members of the first group of entities (Kiss Col 6 lines 2-9: words having a specific use that is different between the user compared to the general population)
 derive (Kiss Col 12 lines 45-59: prepare a second model; the examiner interprets that the reference teaches the preparation of a plurality of models, one for each group), by the search engine (Kiss Col 12 lines 35-44: by a model preparer; Kiss Col 5 lines 28-34 provides evidence that the models for natural language understanding are part of a system performing a search) of the collaboration environment system (Kiss Col 12 line 35-44: the examiner interprets that the search system is a collaborative environment for information retrieval because it involves multiple groups using the same system), from the documents maintained in the data repository of the collaboration environment system (Kiss Col 3 lines 4-27: from prior usage information maintained in a repository of user information), a second model of the plurality of models (Kiss Col 3 lines 4-27: a personalized model for a group of users derived from prior usage data maintained in a repository of user data; the examiner interprets that the reference teaches the preparation of a plurality of models, one for each group), wherein deriving the second model comprises identifying terms used by the members of a second group of entities within the collaboration environment (Kiss Col 3 lines 4-27: deriving the personalized model comprises identifying similar terminology used by similar users) and defining indications of importance of the terms to the members of the second group based on usage of the terms in the documents (Kiss Col 6 lines 2-9: defining indications that words are important enough to be “named entities” in a way that is personalized based on words that are specific to the second group; the examiner interprets that the reference teaches a plurality of groups), and wherein the terms are identified based on the terms having specific meaning to the members of the second group of entities (Kiss Col 6 lines 2-9: words having a specific use that is different between the user compared to the general population);
in response to a search received from a user of the collaboration environment (Kiss Col 3 lines 48-49: in response to the submission of a textual item), determine, by the search engine of the collaboration environment system (Kiss Col 5 lines 28-34: determining, by the search engine’s domain-specific module, the intent of the user), whether the user is a member of the first group of entities or the second group of entities (Kiss Col 3 lines 36-40: determining whether a user should be associated with a group’s model);
access, by the search engine of the collaboration environment system (Kiss Col 5 lines 28-34 access, by the search-domain-specific natural-language-understanding unit), the first model of a plurality of models (Kiss Col 5 lines 60-67: accessing models applicable to a particular user as part of the search engine operations that determine the “intent” that is used to select the user-model), in response to determining the user is a member of the first group (Col 3 lines 41-54: the search engine determines the user-specific model by inferring intentionality from the textual input of the search);
and access, by the search engine of the collaboration environment system (Kiss Col 5 lines 28-34 access, by the search-domain-specific natural-language-understanding unit), the second model of the plurality of models (Col 3 lines 41-54: comparing various models for the user to select the best model for the user’s intention), in response to determining the user is a member of the second group (Col 3 lines 41-54: the search engine determines the user-specific model by inferring intentionality from the textual input of the search); and
return, by the search engine of the collaboration environment system (Kiss Col 5 lines 28-34 access, by the search-domain-specific natural-language-understanding unit), in response to the search received from the user of the collaboration environment (Kiss Col 3 lines 48-49: in response to the submission of a textual item), a search result (Kiss Col 3 lines 39-54: a natural-language-understanding-based model for the user) that is based on the search received from the user of the collaboration environment  (Kiss Col 3 lines 48-49: based on the submission of a textual item and the resultant processing by a sub-domain unit) and on the terms identified in the accessed model (Kiss Col 3 lines 4-27: based on the terminology used by similar users) and the indications of importance of the terms defined in the accessed model (Kiss Col 6 lines 2-9: based on the indications that words are important enough to be “named entities”).

As to claim 2, Kiss et al., teaches the non-transitory machine-readable storage medium of claim 1, wherein the first and second groups of entities each comprise entities that collaborate with one another system (Kiss Col 12 line 35-44: the examiner interprets that the search system is a collaborative environment for information retrieval because it involves multiple groups using the same system), wherein at least one term in the first set of terms is the same as a term in the second set of terms (Kiss Col 6 lines 2-9: some specific words have a specific use that is different between users), and wherein the specific meaning of the terms of the first model to the first group of entities is different from the specific meaning of the terms of the second model to the second group of entities (Kiss Col 6 lines 2-9: specific users of the words are personal, which the Examiner interprets to mean that the use of the word may be different among different users).

As to claim 3, Kiss et al., teaches the non-transitory machine-readable storage medium of claim 2, wherein the first and second groups of entities are part of an enterprise that provides a product or a service (Kiss 12 line 6-9: the groups of users may be users on a private network).

As to claim 4, Kiss et al., teaches the non-transitory machine-readable storage medium of claim 1, wherein deriving the first model further comprises identifying, by the search engine of the collaboration environment system, the terms based on jargon words or phrases used by the first entity or the first group of entities (Kiss Col 6 lines 2-9: words having a specific use that is different between the user compared to the general population; the Examiner interprets that words that are different between the user and the general population are jargon words).

As to claim 5, Kiss et al., teaches the non-transitory machine-readable storage medium of claim 1, wherein wherein (the Examiner interprets the second “wherein” to be a typographical error) the first model further comprises an identifier for each member of the first group of entities and the second model further comprises an identifier for each member of the second group of entities (Col 12 line 60-67: storing users of each group using a record for each user).

As to claim 6, Kiss et al., teaches the non-transitory machine-readable storage medium of claim 1, wherein indications of importance of terms in the first model comprise weights (Col 9 lines 16-32:  indications of importance of terms, based on named entity recognition, comprises weights), and wherein the instructions upon execution cause the system to:
identify, by the search engine of the collaboration environment system, search results that are relevant for the search received from the user (Kiss Col 3 lines 39-54: a natural-language-understanding-based model for the user); and
select, by the search engine of the collaboration environment system, the returned search result from the identified search results based on the weights (Col 9 lines 16-32:  the weights influence the search results).

As to claim 7, Kiss et al., teaches the non-transitory machine-readable storage medium of claim 6, wherein selecting the returned search result from the identified search results comprises determining presence of given terms of the first and second models in the identified search results (Col 9 lines 16-32:  the determination of named entities influences the search results), and the weights assigned the given terms in the first and second models (Col 9 lines 16-32:  the weights influence various users which influences the search results).

As to claim 8, Kiss et al., teaches the non-transitory machine-readable storage medium of claim 1, wherein deriving the first model further comprises: extracting, by the search engine of the collaboration environment system, terms from the documents (Kiss Col 10 line 63 – Col 11 line 6:  extracting language usage patterns from the user data); counting, by the search engine of the collaboration environment system, respective numbers of occurrences of the extracted terms (Kiss Col 10 line 63 – Col 11 line 6:  language usage data; the Examiner interprets that countable “language usage data” is at once envisaged); and computing, by the search engine of the collaboration environment system, indications of importance for the extracted terms based on the respective numbers of occurrences of the extracted terms (Kiss Col 10 line 63 – Col 11 line 6:  the language usage data influences the determination of “named entities”).

As to claim 10, Kiss et al., teaches the non-transitory machine-readable storage medium of claim 8, wherein the instructions upon execution cause the system to: identify, by the search engine of the collaboration environment system, terms that occur with a frequency in the documents exceeding a frequency threshold (Kiss Col 14 lines 23-35: identify technical terms that are frequent; the Examiner interprets that a term that is deemed “frequent” exceeds a sufficient threshold); and exclude, by the search engine of the collaboration environment system, the identified terms from the extracted terms (Kiss Col 14 lines 23-35: excluding non-technical users is a teaching that is at once envisaged from using term-frequency to select user groups).

As to claim 11, Kiss et al., teaches a system comprising:
a processor; and a non-transitory storage medium storing instructions which, when executed by the processor (Kiss Col 14 lines 40-55: memory and processor), causes the processor to:
extract (Kiss Col 12 lines 45-59: prepare a model), by a search engine (Kiss Col 12 lines 35-44: by a model preparer; Kiss Col 5 lines 28-34 provides evidence that the models for natural language understanding are part of a system performing a search) executed by the processor, a first set of terms from documents stored in a data repository (Kiss Col 3 lines 4-27: from prior usage information maintained in a repository of user information indicating, in Kiss Col 6 lines 2-9, that some specific words have a specific use that is different between users), wherein the first set of terms comprises terms used by the members of a first group of entities (Kiss Col 3 lines 4-27: deriving the personalized model comprises identifying similar terminology used by similar users) within a collaboration environment (Kiss Col 12 line 35-44: the examiner interprets that the search system is a collaborative environment for information retrieval because it involves multiple groups using the same system) and wherein the first set of terms is extracted based on the terms having specific meaning to the members of the first group of entities (Kiss Col 6 lines 2-9: words having a specific use that is different between the user compared to the general population);
determine, by the search engine executed by the processor, indications of importance of the extracted first set of terms to the first group of entities (Kiss Col 6 lines 2-9: defining indications that words are important enough to be “named entities” in a way that is personalized based on words that are specific to the group);
derive (Kiss Col 12 lines 45-59: prepare a second model; the examiner interprets that the reference teaches the preparation of a plurality of models, one for each group), by the search engine executed by the processor (Kiss Col 12 lines 35-44: by a model preparer; Kiss Col 5 lines 28-34 provides evidence that the models for natural language understanding are part of a system performing a search), a first model of a plurality of models (Kiss Col 3 lines 4-27: deriving the personalized model comprises identifying similar terminology used by similar users), the first model comprising the extracted first set of terms (Kiss Col 10 line 63 – Col 11 line 6:  extracting language usage patterns from the user data) and the indications of importance of the extracted first set of terms (Kiss Col 10 line 63 – Col 11 line 6:  the language usage data influences the determination of “named entities”);
extract (Kiss Col 12 lines 45-59: prepare a model), by the search engine (Kiss Col 12 lines 35-44: by a model preparer; Kiss Col 5 lines 28-34 provides evidence that the models for natural language understanding are part of a system performing a search) executed by the processor, a second set of terms (Kiss Col 10 line 63 – Col 11 line 6:  extracting language usage patterns from the user data; the examiner interprets that the reference teaches the preparation of a plurality of usage patterns, one for each group) from the documents stored in the data repository (Kiss Col 3 lines 4-27: from prior usage information maintained in a repository of user information indicating, in Kiss Col 6 lines 2-9, that some specific words have a specific use that is different between users), wherein the second set of terms comprises terms used by the members of a second group of entities (Kiss Col 3 lines 4-27: deriving the personalized model comprises identifying similar terminology used by similar users) within the collaboration environment (Kiss Col 12 line 35-44: the examiner interprets that the search system is a collaborative environment for information retrieval because it involves multiple groups using the same system) and wherein the second set of terms is extracted based on the terms having specific meaning to the members of the second group of entities (Kiss Col 6 lines 2-9: words having a specific use that is different between the user compared to the general population); 
determine, by the search engine executed by the processor, indications of importance of the extracted second set of terms to the second group of entities (Kiss Col 6 lines 2-9: defining indications that words are important enough to be “named entities” in a way that is personalized based on words that are specific to the group);
derive (Kiss Col 12 lines 45-59: prepare a second model; the examiner interprets that the reference teaches the preparation of a plurality of models, one for each group), by the search engine executed by the processor (Kiss Col 12 lines 35-44: by a model preparer; Kiss Col 5 lines 28-34 provides evidence that the models for natural language understanding are part of a system performing a search), a second model of the plurality of models (Kiss Col 3 lines 4-27: deriving a second personalized model comprises identifying similar terminology used by similar users; the examiner interprets that the reference teaches the preparation of a plurality of models, one for each group)), the second model comprising the extracted second set of terms (Kiss Col 10 line 63 – Col 11 line 6:  extracting language usage patterns from the user data) and the indications of importance of the extracted second set of terms (Kiss Col 10 line 63 – Col 11 line 6:  the language usage data influences the determination of “named entities”);
in response to a search received from a user of the collaboration environment (Kiss Col 3 lines 48-49: in response to the submission of a textual item) that is part of the first group of entities (Kiss Col 3 lines 36-40: a user associated with a group’s model), access (Kiss Col 5 lines 28-34 access, by the search-domain-specific natural-language-understanding unit), by the search engine executed by the processor, the first model (Kiss Col 5 lines 60-67: accessing models applicable to a particular user as part of the search engine operations that determine the “intent” that is used to select the user-model) and return (Kiss Col 5 lines 28-34 access, by the search-domain-specific natural-language-understanding unit) a search result (Kiss Col 3 lines 39-54: a natural-language-understanding-based model for the user) that is based on the received search and on the first model (Kiss Col 3 lines 48-49: based on the submission of a textual item and the resultant processing by a sub-domain unit); and
in response to a search received from a user that is part of the second group of entities (Kiss Col 3 lines 48-49: in response to the submission of various textual items), access (Kiss Col 5 lines 28-34 access, by the search-domain-specific natural-language-understanding unit), by the search engine executed by the processor (Kiss Col 5 lines 60-67: accessing models applicable to a particular user as part of the search engine operations that determine the “intent” that is used to select the user-model), the second model (Kiss Col 5 lines 60-67: accessing various models applicable to a particular user as part of the search engine operations that determine the “intent” that is used to select the user-model) and return a search result (Kiss Col 3 lines 39-54: one of various natural-language-understanding-based model for the user) that is based on the received search (Kiss Col 3 lines 48-49: based on the submission of a textual item and the resultant processing by a sub-domain unit).

As to claim 12, Kiss et al., teaches the system of claim 11, wherein at least one term in the first set of terms is the same as a term in the second set of terms (Kiss Col 6 lines 2-9: some specific words have a specific use that is different between users) and wherein the specific meaning of the first set of terms to the first group of entities is different from the specific meaning of the second set of terms to the second group of entities (Kiss Col 6 lines 2-9: specific users of the words are personal, which the Examiner interprets to mean that the use of the word may be different among different users).

As to claim 13, Kiss et al., teaches the system of claim 11, wherein the instructions are executable on the processor to:
identify, by the search engine executed by the processor, search results that are relevant for the received search (Kiss Col 3 lines 39-54: a natural-language-understanding-based model for the user); and
select, by the search engine executed by the processor, the returned search result from the identified search results based on indications of importance (Kiss Col 6 lines 2-9: based on the indications that words are important enough to be “named entities”).

As to claim 14, Kiss et al., teaches the system of claim 13, wherein the instructions are executable on the processor to:
select the returned search result from the identified search results by determining, by the search engine executed by the processor, presence of given terms of the first and second models in the identified search results (Col 9 lines 16-32:  the determination of named entities influences the search results), and the indications of importance assigned the given terms in the first and second models (Col 9 lines 16-32:  the weights influence various users which influences the search results).

As to claim 15, Kiss et al., teaches the system of claim 11, wherein determining the indications of importance of the extracted first set of terms to the first group of entities further comprises:
counting, by the search engine executed by the processor, respective numbers of occurrences of the extracted terms (Kiss Col 10 line 63 – Col 11 line 6:  language usage data; the Examiner interprets that countable “language usage data” is at once envisaged); and
computing, by the search engine executed by the processor, the indications of importance for the extracted terms based on the respective numbers of occurrences of the extracted terms (Kiss Col 10 line 63 – Col 11 line 6:  the language usage data influences the determination of “named entities”).

As to claim 16, Kiss et al., teaches the system of claim 11, wherein the documents are produced by the first group of entities based on collaboration among the members of the first group of entities and the documents are produced by the second group of entities based on collaboration among the members of the second group of entities (Kiss Col 3 lines 4-27: from prior usage information maintained in a repository of user information indicating, in Kiss Col 6 lines 2-9, that some specific words have a specific use that is different between users; Kiss Col 5 lines 28-34 provides evidence that the models for natural language understanding are part of a system performing a search).

As to claim 17, Kiss et al., teaches the system of claim 11, wherein deriving the first model further comprises defining in the first model information associated with each of the members of the first group of entities and information associated with the first group of entities (Kiss Col 3 lines 4-27: deriving the personalized models comprising identifying similar terminology used by similar users).

As to claim 18, Kiss et al., teaches the system of claim 17, wherein the information associated with each member of the first group of entities and defined in the first model comprises identifiers (Col 12 line 60-67: storing users of each group using a record for each user) and location information of each member of the first group of entities (Col 10 line 62 – Col 11 line 6:  storing location information associated with the users), and the information associated with the first group of entities comprises a group identifier and location information of the first group of entities (Col 12 line 60-67: storing various information about users of each group).

As to claim 19, Kiss et al., teaches a method performed by a system comprising a hardware processor, comprising:
deriving (Kiss Col 12 lines 45-59: prepare a model), by a search engine executed by a processor (Kiss Col 12 lines 35-44: by a model preparer; Kiss Col 5 lines 28-34 provides evidence that the models for natural language understanding are part of a system performing a search), from documents maintained in a data repository (Kiss Col 3 lines 4-27: from prior usage information maintained in a repository of user information indicating, in Kiss Col 6 lines 2-9, that some specific words have a specific use that is different between users) of the collaboration environment system (Kiss Col 3 lines 4-27: from prior usage information maintained in a repository of user information indicating, in Kiss Col 6 lines 2-9, that some specific words have a specific use that is different between users), a first model of a plurality of models (Kiss Col 3 lines 4-27: a personalized model for a group of users derived from prior usage data maintained in a repository of user data), wherein deriving the first model comprises identifying terms used by the members of a first group of entities (Kiss Col 3 lines 4-27: deriving the personalized model comprises identifying similar terminology used by similar users) and defining indications of importance of the terms to the members of the first group based on usage of the terms in the documents (Kiss Col 6 lines 2-9: defining indications that words are important enough to be “named entities” in a way that is personalized based on words that are specific to the group), and wherein the terms used by the first group of entities are identified based on the terms having specific meaning to the members of the first group of entities (Kiss Col 6 lines 2-9: words having a specific use that is different between the user compared to the general population);
deriving (Kiss Col 12 lines 45-59: prepare a second model; the examiner interprets that the reference teaches the preparation of a plurality of models, one for each group), by the search engine executed by the processor (Kiss Col 12 lines 35-44: by a model preparer; Kiss Col 5 lines 28-34 provides evidence that the models for natural language understanding are part of a system performing a search), from the documents maintained in the data repository of the collaboration environment system (Kiss Col 3 lines 4-27: from prior usage information maintained in a repository of user information), a second model of the plurality of models (Kiss Col 3 lines 4-27: a personalized model for a group of users derived from prior usage data maintained in a repository of user data; the examiner interprets that the reference teaches the preparation of a plurality of models, one for each group), wherein deriving the second model comprises identifying terms used by the members of a second group of entities (Kiss Col 3 lines 4-27: a personalized model for a group of users derived from prior usage data maintained in a repository of user data; the examiner interprets that the reference teaches the preparation of a plurality of models, one for each group) and defining indications of importance of the terms to the members of the second group based on usage of the terms in the documents (Kiss Col 6 lines 2-9: defining indications that words are important enough to be “named entities” in a way that is personalized based on words that are specific to the second group; the examiner interprets that the reference teaches a plurality of groups), and wherein the terms used by the second group of entities is identified based on the terms having specific meaning to the members of the second group of entities (Kiss Col 6 lines 2-9: words having a specific use that is different between the user compared to the general population);
in response to a search received from user of the collaboration environment (Kiss Col 3 lines 48-49: in response to the submission of a textual item), determine, by the search engine of the collaboration environment system (Kiss Col 5 lines 28-34: determining, by the search engine’s domain-specific module, the intent of the user), whether the user is a member of the first group of entities or the second group of entities (Kiss Col 3 lines 36-40: determining whether a user should be associated with a group’s model);
accessing (Kiss Col 5 lines 28-34 access, by the search-domain-specific natural-language-understanding unit), by the search engine executed by the processor, the first model of the plurality of models (Kiss Col 5 lines 60-67: accessing models applicable to a particular user as part of the search engine operations that determine the “intent” that is used to select the user-model), in response to determining the user is a member of the first group (Col 3 lines 41-54: the search engine determines the user-specific model by inferring intentionality from the textual input of the search), and accessing, by the search engine executed by the processor (Kiss Col 5 lines 28-34 access, by the search-domain-specific natural-language-understanding unit), the second model of the plurality of models (Col 3 lines 41-54: comparing various models for the user to select the best model for the user’s intention, in response to determining the user is a member of the second group (Col 3 lines 41-54: the search engine determines the user-specific model by inferring intentionality from the textual input of the search); and
returning, by the search engine executed by the processor (Kiss Col 5 lines 28-34 access, by the search-domain-specific natural-language-understanding unit), in response to the search received from the user (Kiss Col 3 lines 48-49: in response to the submission of a textual item), a search result (Kiss Col 3 lines 39-54: a natural-language-understanding-based model for the user) that is based on the search received from the user and on the terms identified in the accessed model (Kiss Col 3 lines 48-49: based on the submission of a textual item and the resultant processing by a sub-domain unit) and the indications of importance of the terms defined in the accessed model (Kiss Col 6 lines 2-9: based on the indications that words are important enough to be “named entities”).

As to claim 20, Kiss et al., teaches the method of claim 19, wherein deriving the first model further comprises:
extracting, by the search engine executed by the processor, terms from the documents produced by the first group of entities (Kiss Col 10 line 63 – Col 11 line 6:  extracting language usage patterns from the user data);
counting, by the search engine executed by the processor, respective numbers of occurrences of the extracted terms (Kiss Col 10 line 63 – Col 11 line 6:  language usage data; the Examiner interprets that countable “language usage data” is at once envisaged); and
computing, by the search engine executed by the processor, the indications of importance for the extracted terms based on the respective numbers of occurrences of the extracted terms (Kiss Col 10 line 63 – Col 11 line 6:  the language usage data influences the determination of “named entities”).

As to claim 21, Kiss et al., teaches the method of claim 20, wherein deriving the first model further comprises defining in the first model information identifying each of the members of the first group of entities and information identifying the first group of entities (Kiss Col 3 lines 4-27: deriving the personalized models comprising identifying similar terminology used by similar users), wherein the information identifying each member of the first group of entities defined in the first model comprises identifiers (Col 12 line 60-67: storing users of each group using a record for each user) and location information of each member (Col 10 line 62 – Col 11 line 6:  storing location information associated with the users), and the information identifying the first group of entities defined in the model comprises a group identifier and location information of the first group of entities (Col 12 line 60-67: storing various information about users of each group).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0293320 A1:  Collaborative authoring involving many term-frequency inverse-document-frequency models
US 2010/0005087 A1:  Facilitating collaborative searching using semantic contexts
US 2009/0030914 A1:  User-specific term-frequency-based models
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/             Primary Examiner, Art Unit 1671                                                                                                                                                                                           	November 1, 2022